DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 1/26/2021 in which claims 1-20 are presented for examination.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because 
The claimed invention is directed to an abstract idea without significantly more. The claims recite obtaining and identifying entities from both structured and unstructured data, analyzing the entities through a knowledge graph, determining a probability that entities are the same based on the analysis, and performing some action based on the determination.  This judicial exception is not integrated into a practical 
	The claim is also not integrated into a practical application because “performing an action” based on the determining step is a vague limitation.  Also, dependent claims which display an output of the determination using an interface, is performed using a general computing component such as a computer screen and is not a meaningful function for applying the determination that two entities are similar.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using processors and memories to perform the determination step amounts to no more than mere instructions to apply the exception using a generic computer component.  Although the limitation for identifying relationships using a machine learning technique, this is also insufficient to amount to significantly more than the judicial exception because this is also recited at a high level of generality.  There’s also no instruction on how the machine learning technique develops to properly identify the relationships.  Furthermore, learning techniques in general can be performed in the mind.  Obvious examples are that we learn through experience.  Therefore, a general 
	Similar claims 8 and 15 are rejected for similar reasons.

Dependent claims go into further detail about analysis of relationships between the entities using a knowledge graph as well as applying a threshold to determine a probability for how similar the entities are to each other.  However, these are further mental processes that don’t amount to significantly more than the judicial exception of a mental process which is an abstract idea.
Other dependent claims go into detail about what kind of sources are used as well as using a machine learning model.  However, these do not amount to significantly more than the judicial exception of a mental process which is an abstract idea either since one can be trained with examples to perform a mental process more efficiently using various sources.

Claim 2 is dependent on claim 1 and includes all limitations of claim 1.  Claim 2 also includes a clarification for unstructured data, but doesn’t add significantly more than the judicial exception, and therefore doesn’t break away from the reasons for the identified abstract idea.  Similar claims 12 and 13 are rejected for similar reasons.

Claim 3 is dependent on claim 1 and includes all limitations of claim 1.  Claim 3 also includes a limitation for an entity recognition model which is trained using machine learning, but doesn’t add significantly more than the judicial exception, and therefore doesn’t break away from the reasons for the identified abstract idea.  Similar claim 10 is also rejected for similar reasons.  Similar claims 9-11, and 20 are rejected for similar reasons.

Claim 4 is dependent on claim 1 and includes all limitations of claim 1.  Claim 4 also includes a clarification for structured data to include data from a data structure that is associated with a characteristic of the unstructured data, but doesn’t add significantly more than the judicial exception, and therefore doesn’t break away from the reasons for the identified abstract idea.

Claim 5 is dependent on claim 1 and includes all limitations of claim 1.  Claim 5 also includes a clarification for determining the probability with linking and weighting associated with links, but doesn’t add significantly more than the judicial exception, and therefore doesn’t break away from the reasons for the identified abstract idea.

Claim 6 is dependent on claim 1 and includes all limitations of claim 1.  Claim 6 also includes a clarification for performing the action including sending information identifying the probability, but doesn’t add significantly more than the judicial exception, and therefore doesn’t break away from the reasons for the identified abstract idea.  

Claim 7 is dependent on claim 1 and includes all limitations of claim 1.  Claim 7 also includes a clarification for performing the action including satisfying a threshold, but doesn’t add significantly more than the judicial exception, and therefore doesn’t break away from the reasons for the identified abstract idea.  Similar claims 9, 14, and 18 are rejected for similar reasons.

Claim 16 is dependent on claim 15 and includes all limitations of claim 15.  Claim 16 also includes a clarification for calculating a probability based on representations of the set of characteristics, the entity and other entity, but doesn’t add significantly more than the judicial exception, and therefore doesn’t break away from the reasons for the identified abstract idea.

Claim 19 is dependent on claim 15 and includes all limitations of claim 15.  Claim 19 also includes a clarification for obtaining unstructured data with a web crawler, but doesn’t add significantly more than the judicial exception, and therefore doesn’t break away from the reasons for the identified abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Michalak et al. US 9535902 B1 (hereinafter referred to as “Michalak”).

As per claim 1, Michalak teaches:
A method, comprising: 
receiving, by a device, unstructured data (Michalak, column 1, lines 40-50 –Includes obtaining unstructured text data); 
identifying, by the device, a first plurality of entities in the unstructured data (Michalak, column 1, lines 40-50 – Including a plurality of references corresponding to entities); 
identifying, by the device, first relationships associated with the first plurality of entities using an entity relation model (Michalak, column 6, lines 1-5 – an entity-centric approach to data analytics, focused on uncovering the interesting facts, concepts, events, and relationships defined in the data); 
receiving, by the device, structured data (Michalak, column 2, lines 1-5 and fig. 8A – Obtaining structured data); 
identifying, by the device, a second plurality of entities in the structured data (Michalak column 6, lines 9-15 – Entity extraction can be done on both structured and unstructured data.  Column 23, lines 44-50 and fig. 8A – With respect to coreference unit B, the attributes may be associated with structured entities stored in a structured data source); 
identifying, by the device, second relationships associated with the second plurality of entities using the entity relation model that was trained using a machine learning technique (Michalak, column 5, lines 28-35 – Provide for analytics using both supervised and unsupervised machine learning techniques. Supervised mathematical models can encode a variety of different data "features" and associated weight information, which can be stored in a data file and used to reconstruct a model at run-time.  Column 6, lines 1-5 – An entity-centric approach to data analytics, focused on uncovering the interesting facts, concepts, events, and relationships defined in the data, wherein relationships in the structured data is interpreted as second relationships in column 6, lines 1-5); 
generating, by the device, a knowledge graph that is representative of the first plurality of entities, the first relationships, and the second relationships (Michalak, column 5, lines 64-67 – Building a graph of global enterprise knowledge from data.  Column 6, lines 9-15 – Assemble a rich Knowledge Graph from both unstructured data and structured data); 
determining, by the device, a probability that a first node from the knowledge graph and a second node from the knowledge graph corresponds to a same entity (Michalak, column 24, lines 32-50 – A measure of similarity between feature vector A and feature vector B is computed and compared to a threshold degree or amount of similarity. The measure of similarity may represents a degree or amount by which coreference unit A and coreference unit B correspond to the same entity); and 
performing, by the device, an action associated with the probability that the first node and the second node corresponds to the same entity (Michalak, column 24, lines 32-50 – If the computed measure of similarity exceeds the threshold amount or degree, then coreference unit A and coreference unit B are resolved to the same entity).


The method of claim 1, wherein receiving the unstructured data comprises: 
obtaining at least one of a webpage, a social media post, or electronic article via a network, wherein the unstructured data includes data from at least one of the webpage, the social media post, or the electronic article (Michalak, column 6, lines 9-20 – Unstructured data (e.g., web, email, instant messaging, or social media data)).

As per claim 3, Michalak teaches:
The method of claim 1, wherein the first plurality of entities are identified using an entity recognition model and the second plurality of entities are identified in the structured data using the entity recognition model that was trained using a machine learning technique (Michalak, column 5, lines 28-35 – Provide for implementing analytics using both supervised and unsupervised machine learning techniques. Supervised mathematical models can encode a variety of different data "features" and associated weight information, which can be stored in a data file and used to reconstruct a model at run-time).

As per claim 4, Michalak teaches:
The method of claim 1, wherein the structured data comprises data from a data structure that is associated with a characteristic of the unstructured data (Michalak, column 6, lines 15-22 – Structured data (e.g., customer information, orders or trades, transactions, or reference data)).

As per claim 5, Michalak teaches:
The method of claim 1, wherein determining the probability that the first node and the second node correspond to the same entity comprises: 
determining one or more other nodes to which the first node is linked;
determining one or more other nodes to which the second node is linked;
determining a first probability weighting associated with each link between the first node and the one or more other nodes (Michalak, column 15, lines 65-67 and column 16, lines 1-10 – Component of the system performs the weighting of features based on statistics associated with a global graph.  "Similarity" reasoning (see, e.g., "Similarity" at block 118 of FIG. 1) can relate to, given a set of features, using an operator to compare concepts, relationships, or messages and generate a ranked order, wherein similarity reasoning is interpreted as determining the probability that the first and second node correspond to the same entity by comparing relationships); 
determining a second probability weighting associated with each link between the second node and the one or more other nodes (Michalak, column 15, lines 65-67 and column 16, lines 1-10); and 
determining the probability that the first node and the second node correspond to the same entity based on the first probability weighting and the second probability weighting (Michalak, column 15, lines 65-67 and column 16, lines 1-10.  See also column 20, lines 41-50 and column 22, lines 1-20).

As per claim 6, Michalak teaches:
The method of claim 1, wherein performing the action comprises: 
sending information identifying the probability that the first entity corresponds to the second entity to a user device to permit the user device to display the information identifying the probability (Michalak, column 9, lines 5-15 – A Particularized API layer can enable organizations and developers to integrate aspects of the present disclosure with third party applications (e.g., business intelligence tools, search and discovery tools) or create customized user interfaces that utilize results of the analysis, wherein an interface is inherently on a user device and the results of the analysis is interpreted as the probability that the entities are the same).

As per claim 7, Michalak teaches:
The method of claim 1, wherein performing the action comprises: 
determining that the probability satisfies a threshold probability that the first entity corresponds to the second entity (Michalak, column 24, lines 32-50 – A measure of similarity between feature vector A and feature vector B is computed and compared to a threshold degree or amount of similarity. The measure of similarity may represents a degree or amount by which coreference unit A and coreference unit B correspond to the same entity); 
analyzing the unstructured data to determine a characteristic of the unstructured data based on determining that the probability satisfies the threshold probability (Michalak, column 24, lines 32-50); and 
designating that the second entity is associated with the characteristic (Michalak, column 24, lines 32-50 – If the computed measure of similarity exceeds the .

As per claim 15, Michalak teaches:
A non-transitory computer-readable medium storing instructions, the instructions comprising: 
one or more instructions that, when executed by one or more processors, cause the one or more processors to: 
obtain unstructured data (Michalak, column 1, lines 40-50 –Includes obtaining unstructured text data); 
identify a plurality of entities in the unstructured data using an entity recognition model (Michalak, column 1, lines 40-50 – Including a plurality of references corresponding to entities); 
identify relationships among the plurality of entities using an entity relation model that was trained using a machine learning technique (Michalak, column 5, lines 28-35 – Provide for implementing analytics using both supervised and unsupervised machine learning techniques. Supervised mathematical models can encode a variety of different data "features" and associated weight information, which can be stored in a data file and used to reconstruct a model at run-time.  Column 6, lines 1-5 – An entity-centric approach to data analytics, focused on uncovering the interesting facts, concepts, events, and relationships defined in the data, wherein relationships in the structured data is interpreted as second relationships in column 6, lines 1-5); 
generate a first knowledge graph that is representative of the relationships among the plurality of entities (Michalak, column 5, lines 64-67 and fig. 3 – Building a graph of global enterprise knowledge from data); 
receive structured data associated with a characteristic of the unstructured data (Michalak, column 6, lines 9-20 – Unstructured data (e.g., web, email, instant messaging, or social media data)); 
identify an entity in the structured data using the entity recognition model (Michalak column 6, lines 9-15 – Entity extraction can be done on both structured and unstructured data.  Column 23, lines 44-50 and fig. 8A – With respect to coreference unit B, the attributes may be associated with structured entities stored in a structured data source); 
determine a set of characteristics of the entity based on the structured data using the entity relation model, wherein the set of characteristics includes a relationship between the entity and another entity of the structured data (Michalak, column 2, lines 1-5 and fig. 8A – Obtaining structured data.  Column 6, lines 15-22 – Structured data (e.g., customer information, orders or trades, transactions, or reference data)); 
generate a second knowledge graph based on the set of characteristics, that is representative of the entity and the other entity (Michalak, column 5, lines 64-67 and fig. 3 – Building a graph of global enterprise knowledge from data.  Column 6, lines 9-15 – Assemble a rich Knowledge Graph from both unstructured data and structured data, wherein this is interpreted as a second knowledge graph because the claims don’t specify that the graphs need to be separate from one another.  Two graphs ; 
determine, using an entity resolution model, a probability that the entity corresponds to a first entity of the plurality of entities based on the first knowledge graph and the second knowledge graph (Michalak, column 24, lines 32-50 – A measure of similarity between feature vector A and feature vector B is computed and compared to a threshold degree or amount of similarity. The measure of similarity may represents a degree or amount by which coreference unit A and coreference unit B correspond to the same entity); and 
perform an action associated with the probability that the entity corresponds to the first entity of the plurality of entities (Michalak, column 24, lines 32-50 – If the computed measure of similarity exceeds the threshold amount or degree, then coreference unit A and coreference unit B are resolved to the same entity).

Claims 15-18 and 20 are directed to a non-transitory computer-readable medium performing steps recited in claims 1-8 with substantially the same limitations.  Therefore, the rejections made to claims 1-8 are applied to claims 15-18 and 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Michalak in view of Bonin et al. US 20180197088 A1 (hereinafter referred to as “Bonin”).

As per claim 8, Michalak teaches:
A device, comprising: 
one or more memories (Michalak, column, 1, lines 59-65 – One or more processors and a memory device that is operatively coupled to the one or processors); and 
one or more processors, communicatively coupled to the one or more memories, to: 
receive unstructured data (Michalak, column 1, lines 40-50 –Includes obtaining unstructured text data); 
identify a first entity in the unstructured data (Michalak, column 1, lines 40-50 – Including a plurality of references corresponding to entities); 
determine a first set of characteristics of the first entity based on entity information in the unstructured data (Michalak, column 6, lines 15-22 – Structured data (e.g., customer information, orders or trades, transactions, or reference data)); 
generate a first knowledge graph associated with the first entity, wherein the first knowledge graph includes a first internal node, for the first entity (Michalak, column 5, lines 64-67 and fig. 3 – Building a graph of global enterprise knowledge from data.  Column 6, lines 9-15 – Assemble a rich Knowledge Graph from both unstructured data and structured data), 

that is linked by corresponding first edges to first external nodes corresponding to the first set of characteristics (Bonin, [0083] – The text data may be annotated to include identified or detected mentions and/or provide references to the entities in an external resource); 
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Michalak’s invention in view of Bonin in order to include external sources to unstructured data; this is a simple substitution of how sources are compiled from being internal to external (Bonin, paragraph [0083]).
receive structured data (Michalak, column 2, lines 1-5 and fig. 8A – Obtaining structured data); 
identify a second entity in the structured data (Michalak column 6, lines 9-15 – Entity extraction can be done on both structured and unstructured data.  Column 23, lines 44-50 and fig. 8A – With respect to coreference unit B, the attributes may be associated with structured entities stored in a structured data source); 
determine a second set of characteristics of the second entity based on the structured data (Michalak, column 6, lines 15-22 – Structured data (e.g., customer information, orders or trades, transactions, or reference data)); 
generate a second knowledge graph associated with the second entity, wherein the second knowledge graph includes a second internal node, for the second entity, that is linked by corresponding second edges to second external nodes corresponding to the second set of characteristics (Michalak, column 5, ; 
analyze the first knowledge graph and the second knowledge graph using an entity resolution model, wherein the entity resolution model is configured to determine a probability that the first entity corresponds to the second entity based on the first knowledge graph and the second knowledge graph (Michalak, column 24, lines 32-50 – A measure of similarity between feature vector A and feature vector B is computed and compared to a threshold degree or amount of similarity. The measure of similarity may represents a degree or amount by which coreference unit A and coreference unit B correspond to the same entity); and 
perform an action associated with the probability that the first entity corresponds to the second entity (Michalak, column 24, lines 32-50 – If the computed measure of similarity exceeds the threshold amount or degree, then coreference unit A and coreference unit B are resolved to the same entity).

Claims 9-14 are directed to a device performing steps recited in claims 1-8 with substantially the same limitations.  Therefore, the rejections made to claims 1-8 are applied to claims 9-14.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Michalak in view of Cohen et al. US 20140067656 A1 (hereinafter referred to as “Cohen”).

As per claim 19, Michalak doesn’t go into detail about a web crawler, however, Cohen teaches:
The non-transitory computer-readable medium of claim 15, wherein the unstructured data is obtained via a web crawler that obtains the unstructured data from one or more online platforms (Cohen, [0033] – A data crawler may be used to obtain information for various sources).
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Michalak’s invention in view of Cohen in order to use a web crawler; this is a known function which has been used to improve similar devices such as data gathering devices.  This would have also yielded predictable results of collecting information in a fast efficient manner (Cohen, paragraph [0033]).

Response to Arguments
First, it should be noted that there was no definite agreement on whether the amendments overcame the prior art of record.  Even if the prior art of record was briefly addressed in the interview, Examiner made clear that further search and consideration would be necessary in view of any presented or discussed amendments.

Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive.
Concerning the Judicial Exception Rejection, the rejection is maintained.  Applicant argues that because there is the addition of a machine learning algorithm, this 
	Applicant also argues that Subject Matter Eligibility Example 39 held that a method for training a neural network, using machine learning algorithms, cannot practically be performed in the mind.  However, the main difference in this example is that there’s a practical application of facial recognition using specified learning steps defined in the claim.  The fact that these steps were explicitly defined in the claims was the reason why it couldn’t be practically performed in the mind.  Furthermore, learning techniques in a general sense can be performed in the mind.  Obvious examples are that humans learn through experience.  Therefore, a general recitation of a machine learning technique is a mere instruction to apply an exception in at a high level of generality.

Concerning the 102 rejection using Michalak, further search and consideration shows that column 5, lines 28-35 teaches implementing analytics using both supervised and unsupervised machine learning techniques.  This is also in context with identifying relationships because column 6, lines 1-5 of Michalak teaches an entity-centric approach to data analytics, focused on uncovering the interesting facts, concepts, events, and relationships defined in the data, wherein relationships in the structured 

Applicant further alleges that other limitations such as generating knowledge graphs isn’t adequately taught by Michalak.  However, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In order to anticipate how claim 15 might be argued, it is interpreted that Michalak, column 6, lines 9-15 teaches two knowledge graphs from both unstructured data and structured data because the claims don’t specify that the graphs need to be separate from one another.  Two graphs can be within a single graph representation.  Therefore, Applicant could clarify that two graphs are separate in some way that distinguishes from the prior art.  However, as claimed, Michalak teaches the limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Olmstead et al. US 20190057310 A1 teaches an entity recognition unit as well as a relationship graph model which work together to form relationships with nodes between entities and topics in at least paragraph [0049].
Subramanian et al. US 20190354887 A1 teaches knowledge graph based learning content generation (title).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

February 17, 2021
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152